DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 6 January 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,077,974. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the ‘974 patent “anticipate” present application claims 1-7, 11 and 14, and claims 1-21 of the ‘974 patent render obvious present application claims 8-10 and 15.
Regarding claims 1-7, 11 and 14, it is apparent that the present application claims 1-7, 11 and 14 differ from the ‘974 patent claims in that the ‘974 patent claims are more specific.  However, the present application claims 1-7, 11 and 14 are not patentably distinct from ‘974 patent claims 1-21 because the more specific patent claims anticipate the broader application claims.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	Present application claims 8-10 and 15 set forth limitations that would have been obvious based on the claims 1-21 of the ‘974 patent.
Regarding claim 8, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structure defined in the claims of the ‘974 patent by having had the base film forms a receptacle shape in the individual cavities, since such a modification would have involved a mere change in the shape or form of a component.  A change in shape or form is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 9, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structure defined in the claims of the ‘974 patent by having had the openings have a size up to approximately 1000 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structure defined in the claims of the ‘974 patent by having had the openings are sized to allow air to be pulled through the openings, but not allow powder to leak out, as such is merely a common sense obvious choice of design based on the intended material to be drawn into the base film once drawn into the cavities.
Regarding claim 15, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structure defined in the claims of the ‘974 patent by having had the system comprise a horizontal form, fill and seal machine that moves the cavities, since such is a commonly known structure to a skilled artisan for forming-filling-sealing water soluble packets, and thus an obvious alternative arrangement for the structure of the system.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,273,027. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the ‘027 patent “anticipate” present application claims 16-20.
Regarding claims 16-20, it is apparent that the present application claims 16-20 differ from the ‘029 patent claims in that the ‘027 patent claims are more specific.  However, the present application claims 16-20 are not patentably distinct from ‘027 patent claims 1-21 because the more specific patent claims anticipate the broader application claims.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 7, the word “draws” should be changed to --draw--;
Claim 4, line 2, the word “to” should be changed to --onto--.
Dependent claims 2, 3 and 5-15 are also objected to as they depend from an objected to claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the openings” at line 8 which renders the subject matter vague and indefinite because claim 1 also recites “a vacuum opening” at line 3 and “openings” at line 6.  It is unclear if “the openings” at line 8 is referring only to the “openings” at line 6 or both the “vacuum opening” and the “openings” at lines 3 and 6.  
Claims 2-15 are also rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al. (US 2012/0235329) (hereinafter Fowler).
Regarding claim 16, the Fowler reference discloses a method of forming dual layer water soluble packets (title), comprising: drawing a base film (13) into a cavity of a mold (11); forming openings in the base film (13) with a laser (25) (paragraph [0076]); drawing air through openings in the base film (paragraph [0013]); metering an amount of a product onto the base film (13) in the cavity (11) (using hopper 18); and sealing a lid film (20) to the base film (13) (paragraph [0057]).
Regarding claim 19, the Fowler reference discloses a method of forming dual layer water soluble packets (title) comprising drawing a base film (13) into a cavity (11) of a packet forming assembly (10) (paragraph [0013]); forming one or more openings in the base film (13) with a laser (25) (paragraph [0076]); vacuuming air through the openings in the base film (13) (paragraphs [0013] and [0057]) ; metering an amount of a product onto an upper side of the base film (13) in the cavity (11) (using hopper 18) while applying a vacuum to a lower side of the base film (paragraphs [0013] and [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (US 2012/0235329) (hereinafter Fowler) in view of Bahrani (US 4571924).
Regarding claim 1, the Fowler reference discloses a system to form dual layer water soluble packets (title), the system (see figs. 1 and 6) comprising a plurality of cavities (11) operatively engaged to a motor (paragraph [0071]) for moving the cavities (11), wherein a vacuum is use to draw a film into each of the cavities (paragraph [0013]); a base film supply roll (13) configured to supply a base film to cover the plurality of cavities (11); a laser (25) configured to form openings in the base film (13) (paragraph 0076]); at least one product feeder (18) configured to meter an amount of a product into the plurality of cavities (11) over the base film (13); and a lid film supply roll (20) configured to supply a lid film to the cavities (paragraph [0057]).
While the Fowler reference makes use of a vacuum to draw the base film into the cavities, the Fowler reference does not expressly disclose that each of the cavities includes a vacuum opening that is in fluidic communication with a vacuum passage; and a vacuum source configured to draws a vacuum through the vacuum passage and draw air through the openings.
The Bahrani reference discloses in a similar type of packet forming machine that it is old and well known in the relevant art to provide a rotating drum (52) which includes cavities (56), and each of the cavities (56) includes a vacuum opening (58) that is in fluidic communication with a vacuum passage (col. 4, lines 57-60: “ducts and channels”); also a perforated base film (15) having openings is used in forming the packets (col. 6, lines 9-19); and a vacuum source (not shown, col. 4, lines 57-60) configured to draw[s] a vacuum through the vacuum passage (“ducts and passages”) and draw air through the openings (58) in the cavities (56) and the openings in the base film (15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Fowler system by having incorporated cavities with each of the cavities including a vacuum opening that is in fluidic communication with a vacuum passage; and a vacuum source configured to draw[s] a vacuum through the vacuum passage and draw air through the openings in the cavities and the openings in the base film, as suggested by Bahrani, as a known alternative structure to draw the base film into the cavities and the product onto the base film.
Regarding claim 2, the Fowler system, as modified by Bahrani above, teaches the  system of claim 1 comprising a drum, a belt, a flat-bed, or platens that move the cavities (Fowler teaches both a drum (10) and a belt (100, fig. 7) that move the cavities).
Regarding claim 14, the Fowler system, as modified by Bahrani above, teaches the  system of claim 2 comprising a rotating drum (Fowler: 10) that moves the cavities (Fowler: 11).
Regarding claim 15, the Fowler system, as modified by Bahrani above, teaches the system of claim 2 comprising a horizontal form, fill and seal machine that moves the cavities (Fowler: fig. 7).
Regarding claim 17, the Fowler reference teaches the method of claim 16, but does not expressly disclose further comprising drawing air into a vacuum passage through a vacuum opening in the bottom of the cavity and the vacuum draws and stretches the base film into the cavity.
The Bahrani reference discloses in a similar type of method for forming a packet that it is old and well known in the relevant art to provide a rotating drum (52) which includes cavities (56), and each of the cavities (56) includes a vacuum opening (58) that is in fluidic communication with a vacuum passage (col. 4, lines 57-60: “ducts and channels”); also a perforated base film (15) having openings is used in forming the packets (col. 6, lines 9-19); and a vacuum source (not shown, col. 4, lines 57-60) configured to draw[s] a vacuum through the vacuum passage (“ducts and passages”) and draw air through the openings (58) in the cavities (56) and the openings in the base film (15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Fowler method by having incorporated the step of drawing air into a vacuum passage through a vacuum opening in the bottom of the cavity and the vacuum draws and stretches the base film into the cavity, as suggested by Bahrani, a known alternative method to draw the base film into the cavities and the product onto the base film.
Regarding claim 20, the Fowler reference teaches the method according to claim 19, but does not expressly disclose further comprising increasing a density of the product by the vacuuming.
The Bahrani reference discloses in a similar type of method of forming packets that it is old and well known in the relevant art to increase a density of the product by the vacuuming while the perforated base film is within the cavity of the mold and a product has been fed onto the base film (Bahrani: paragraph bridging col. 8 and 9: “Products having lesser densities may require additional vacuum flow to ensure the prompt settling and compaction of such product within cavities 56 during the product deposition procedure”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Fowler method by having incorporated the step of increasing a density of the product by the vacuuming, as taught by Bahrani, in order to ensure settling and compaction of such product on the base film formed in the cavity.
Claims 3-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1 and 17 above, and further in view of Fischer et al. (EP 1434715) (hereinafter Fischer).
Regarding claim 3, the Fowler system, as modified by Bahrani above, teaches the  system of claim 1, but does not disclose wherein the laser forms the openings when the base film is over or drawn into the plurality of cavities.
The Fischer reference discloses in a similar type of system for forming packets that it is old and well known in the relevant art to provide a laser for forming openings in a base film for forming a packet, and the laser forms the openings when the base film is over or drawn into the plurality of cavities (paragraph [0008]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Fowler system by having changed the location of the laser (25) (as seen in fig. 6) such that the laser (25) forms the openings when the base film is over or drawn into the plurality of cavities, as suggested by Fischer, as a known alternative structure for forming the openings in the base film.  
Regarding claim 4, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3 wherein the laser forms the openings before the product is added to the base film (Fischer: paragraph [0008]).
Regarding claim 5, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3 wherein the laser is focused toward individual cavities of the plurality of cavities (Fischer: paragraph [0008]).
Regarding claim 6, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 5 wherein air is drawn into the vacuum passage through the vacuum opening in the bottom of each of the individual cavities and the vacuum draws and stretches the base film into the individual cavities (Fischer: paragraph [0008]).
Regarding claim 7, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 6 wherein the openings are formed by the laser after the base film has been stretched into the cavities by the vacuum (Fischer: paragraph [0008]).
Regarding claim 8, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 6 wherein the base film forms a receptacle shape in the individual cavities to receive the product and the laser forms the openings in the base film before the product is added to the base film positioned in the cavities.  
Regarding claim 9, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3 wherein the openings have a size up to approximately 1000 µm.
Regarding claim 10, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3 wherein the openings are sized to allow air to be pulled through the openings, but not allow powder to leak out (paragraph [0008]).
Regarding claim 11, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3, but does not expressly disclose the laser is a 30 watt laser.  Lasers for perforating thermoplastic webs are old and well known and have various wattage values.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Fowler laser to have been a 30 watt laser as an obvious matter of design choice, since applicant has not disclosed that having a 30 watt laser solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a laser having a different wattage capable of perforating a thermoplastic web.
Regarding claim 18, the Fowler system, as modified by Bahrani above, teaches the method of claim 17, but does not expressly disclose wherein the laser forms the openings when the base film is over or drawn into cavity and before the product is added to the base film.
The Fischer reference discloses in a similar type of method for forming packets that it is old and well known in the relevant art to provide a laser for forming openings in a base film for forming a packet, and the laser forms the openings when the base film is over or drawn into the plurality of cavities and before the product is added to the base film (paragraph [0008]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Fowler method by having changed the location of the laser (25) (as seen in fig. 6) such that the laser forms the openings when the base film is over or drawn into cavity and before the product is added to the base film, as suggested by Fischer, as a known alternative method for forming the openings in the base film.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 3 above, and further in view of Barclay et al. (US 7214173) (hereinafter Barclay).
Regarding claims 12 and 13, the Fowler system, as modified by Bahrani and Fischer above, teaches the system of claim 3, but does not expressly disclose a controller and an encoder configured to register and send signals to the laser to strike the base film when it is over or drawn into the plurality of cavities; and that the laser is positioned stationary with respect to the moving base film and the controller times the laser to intermittently pulse the laser as the film moves under the laser.
The Barclay reference discloses that it is old and well known in the relevant art to provide a system including a laser (380) for perforating (paragraph bridging col. 5 and 6) a plastic web (302) which is moving on a drum (320) (fig. 16).  The system includes a controller (550) and an encoder (554) configured to register and send signals to the laser (380) to strike the web of plastic film (302) when it is moved by the drum; and that the laser (380) is positioned stationary with respect to the moving web of plastic film (302) and the controller (550) times the laser (380) to intermittently pulse the laser as the film (302) moves under the laser (380 and optical assembly 390, and paragraph bridging col. 11 and 12).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Fowler system by having incorporated a controller and an encoder configured to register and send signals to the laser to strike the base film when it is over or drawn into the plurality of cavities; and that the laser is positioned stationary with respect to the moving base film and the controller times the laser to intermittently pulse the laser as the film moves under the laser, as suggested by Barclay, in order to control the time at which the laser is fired at the base film.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denome et al. (US ‘022) teaches a method using an apparatus for forming water soluble pouches including the use of vacuum forming.
Mirle et al. (US ‘029) teaches the use of a laser of about 20 watts to puncture holes in a film.  The film is used in forming water soluble pouches.
Kishpaugh et al. (US ‘806) teaches using a vacuum to evacuate a package.
Schaefer (US ‘192) teaches a pricking device for forming holes in a film within a cavity.  The holes allow a package to be evacuated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 December 2022